                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                  Civil Action No.: 5:17-CV-534-H

                                                  )
 EPIC GAMES, INC.                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
                                                             CONSENTED TO NOTICE OF
         v.                                       )
                                                                WITHDRAWAL AS
                                                  )
                                                                   ATTORNEY
 C.R.                                             )
                                                  )
                                                  )
                 Defendant.                       )
                                                  )

        COMES NOW Drew Sprague, hereby giving notice of withdrawal in the above-captioned

matter. The undersigned entered an appearance without knowledge that the court had appointed a

guardian ad litem for the Defendant. The appearance without the consent of the guardian ad litem

was ineffective, so the undersigned asks that the appearance be withdrawn and the docket corrected

to reflect that the Defendant’s interests are being represented by the guardian ad litem. The

Guardian Ad Litem, Pamela Chestek, consents to the withdrawal.



        This __ day of November, 2020.




                                             /s/ Drew S. Sprague
                                             Drew Sprague
SPRAGUE LAW, PLLC
911 New Bern Ave.
Raleigh, NC 27601
Telephone: (919) 232-9424
Facsimile: (919) 834-6599
E-mail: dsprague@spraguelawnc.com




              Case 5:17-cv-00534-H Document 41 Filed 11/25/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

        I hereby certify that I have electronically filed the foregoing Consented To Notice Of
Withdrawal As Attorney using the CM/ECF system on this, the __ day of November, 2020. I
further certify that I have mailed this document to counsel named below pursuant to Rule 5(b) of
the Federal Rules of Civil Procedure by depositing a copy into the care and custody of the United
States Postal Service with proper postage affixed on this the __ day of November, 2020.

              Christopher M. Thomas
              Tasneem A. Dharamsi
              Sloan L. E. Carpenter
              301 Fayetteville Street, Suite 1400
              Post Office Box 389
              Raleigh, North Carolina 27602-0389




                                            /s/ Drew S. Sprague
                                            Drew Sprague
SPRAGUE LAW, PLLC
911 New Bern Ave.
Raleigh, NC 27601
Telephone: (919) 232-9424
Facsimile: (919) 834-6599
E-mail: dsprague@spraguelawnc.com




           Case 5:17-cv-00534-H Document 41 Filed 11/25/20 Page 2 of 2
